Exhibit 10.7

 

Agreement No.                        Grant Date [                    ]

NONQUALIFIED STOCK OPTION AGREEMENT

(Common Stock – Regular)

A Nonqualified Stock Option (the “Option”) to purchase a total of
[                    ] shares of common stock (collectively, “Option Shares”) of
Grande Communications Holdings, Inc. (the “Company”) is hereby granted to
[            ] (the “Grantee”) at the Option Price determined in this
Nonqualified Stock Option Agreement (this “Award Agreement”) and in all respects
subject to the terms, definitions and provisions of the Grande Communications
Holdings, Inc. Amended and Restated 2000 Stock Incentive Plan (the “Plan”),
which Plan is incorporated herein by reference, except to the extent otherwise
expressly provided in this Award Agreement.

1. Option Price. The Option Price is $[            ] for each Option Share,
which price is equal to or greater than the Fair Market Value of such share of
Common Stock on the Grant Date.

2. Vesting of Option Shares. The Option Shares shall vest (“Vest” and
derivations) and become “Vested Option Shares” on the dates set forth in the
following Vesting schedule (“Vesting Date”):

(i) 25% of the Option Shares on the first anniversary of [INSERT DATE THAT
VESTING STARTS, AS DETERMINED BY THE COMMITTEE];

(ii) 25% of the Option Shares on the second anniversary of [INSERT DATE THAT
VESTING STARTS, AS DETERMINED BY THE COMMITTEE];

(iii) 25% of the Option Shares on the third anniversary of [INSERT DATE THAT
VESTING STARTS, AS DETERMINED BY THE COMMITTEE]; and

(iv) 25% of the Option Shares on the fourth anniversary of [INSERT DATE THAT
VESTING STARTS, AS DETERMINED BY THE COMMITTEE].

Without limitation, Vesting with respect to the Option Shares will cease on the
date of Grantee’s termination of Service.

3. Exercisability of Option.

A. Date on Which Option Becomes Exercisable. The Option shall not be exercisable
prior to the first Vesting Date. On or after the occurrence of the first Vesting
Date (and prior to the termination of the Option), the Option shall be
exercisable, in whole or in part, with respect to Vested Option Shares.



--------------------------------------------------------------------------------

B. Method of Exercise. Without limitation, the Option shall be exercised by a
written notice delivered to a duly authorized officer of the Company, which
notice shall:

(i) state the election to exercise the Option and the number of Vested Option
Shares in respect of which it is being exercised; and

(ii) be signed by the person or persons entitled to exercise the Option and, if
the Option is being exercised by any person or persons other than the Grantee,
be accompanied by proof, satisfactory to the Committee, of the rights of such
person or persons to exercise the Option.

4. Term of Option. Without limitation, the unexercised portion of the Option
shall automatically terminate on the earlier of: (i) the date the Option
terminates in accordance with the terms of the Plan, including without
limitation, Section 7.3 of the Plan; (ii) 90 days after the date of termination
of Service, unless Grantee’s Service is terminated by reason of death or
Disability, or Grantee dies or incurs a Disability within 90 days after the date
of termination of Service; (iii) the first anniversary of his termination of
Service by reason of death or Disability; and (iv) the first anniversary of
Grantee’s termination of Service if Grantee dies or incurs a Disability within
90 days after his termination of Service.

5. Payment and Withholding. The Option Price of any Vested Option Shares
purchased, and applicable withholding, shall be paid in (i) cash, (ii) shares of
Stock, or (iii) a combination of cash and shares of Stock; provided, further,
that if the Option Shares are publicly traded on the date the Option is
exercised, the Committee may require that all or any portion of the Option Price
and the applicable withholding be paid in cash.

6. Issuance of Option Shares. No person shall be, or have any of the rights or
privileges of, a holder of the Option Shares subject to the Option unless and
until certificates representing such Option Shares shall have been issued and
delivered to such person, such issuance, without limitation, being subject to
the terms of the Plan.

7. Surrender of Option. Upon exercise of the Option in part, if requested by the
Committee, the Grantee shall deliver this Award Agreement and other written
agreements executed by the Company and the Grantee with respect to the Option to
a duly authorized officer of the Company, who shall endorse or cause to be
endorsed thereon a notation of such exercise and return such agreements to the
Grantee.

8. Forfeiture, Repurchase Rights and Parachute Limitations. Without limiting the
generality of the general incorporation of the Plan provisions, this Award
Agreement expressly incorporates by reference the provisions of Section 12
(Restrictions on the Transfer Of Shares Of Stock and Repurchase Rights) and
Section 13 (Parachute Limitations and Forfeitures).

9. Other Agreements. Without limiting the generality of the provisions of the
Plan and this Award Agreement, all Option Shares shall be subject to any other

 

2



--------------------------------------------------------------------------------

agreements between the Grantee and the Company (collectively, “Other
Agreements”) in effect at the time of reference; and provided further that the
Company, in its sole discretion, shall have the power and ability to exercise
some or all of its rights under either this Award Agreement (including, without
limitation, the provisions of the Plan incorporated by reference), or the Other
Agreements, or both, with respect to some or all of the Option Shares.

10. Law Governing. WITHOUT LIMITATION, THIS AWARD AGREEMENT SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF
DELAWARE.

11. At-Will Employment. Nothing in this Award Agreement shall be implied or
construed to create a contract for employment. Unless expressly provided for in
a separate written agreement executed by Grantee and a duly authorized
representative of the Company on behalf of the Company, if Grantee is an
employee of the Company, Grantee’s employment is terminable “at-will.”

Dated as of this      day of                     , 20    .

 

GRANDE COMMUNICATIONS

    HOLDINGS, INC.

By:  

 

Printed Name:  

 

Title:  

 

Acknowledgment

The undersigned hereby acknowledges (i) my receipt of this Award Agreement and
the Option, (ii) my opportunity to review the Plan, this Award Agreement and the
Option (iii) my opportunity to discuss the Plan, this Award Agreement and the
Option with a representative of the Company, and my personal advisors, to the
extent I deem necessary or appropriate, (iv) my understanding of the terms and
provisions of the Plan, this Award Agreement and the Option, (iii) my
understanding that, by my signature below, I am agreeing to be bound by all of
the terms and provisions of the Plan, this Award Agreement and the Option.

Without limitation, the undersigned hereby acknowledges that by my signature
below, I expressly agree to the effectiveness of all of the terms and provisions
of Section 8 of this Award Agreement.

Without limitation, I agree to accept as binding, conclusive and final all
decisions or interpretations (including, without limitation, all interpretations
of the meaning of

 

3



--------------------------------------------------------------------------------

provisions of the Plan, this Award Agreement and the Option) of the Committee
upon any questions arising with respect to the Plan, this Award Agreement or the
Option.

Dated as of this      day of                     , 20    .

 

 

Grantee

 

4